UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7424


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN ANTONIO HUNTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00442-TDS-1)


Submitted: December 17, 2021                                      Decided: February 8, 2022


Before KING and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Juan Antonio Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Antonio Hunter, a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. Hunter moved for immediate compassionate release based on his many health

conditions, including a Type B aortic dissection, hypertension, acute kidney injury,

hypoxia, and stage three chronic kidney disease. Hunter’s motion was also predicated on

his particular susceptibility to serious illness should he contract COVID-19. Although the

district court assumed Hunter’s medical conditions constituted “extraordinary and

compelling reasons” for compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i), the court

denied Hunter’s motion after an assessment of the 18 U.S.C. § 3553(a) factors. For the

reasons explained below, we vacate and remand.

       We review for abuse of discretion the district court’s denial of Hunter’s

compassionate release motion. United States v. High, 997 F.3d 181, 185 (4th Cir. 2021);

United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

“A district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d

151, 158 (4th Cir. 2018) (internal quotation marks omitted). A district court also abuses

its discretion “when it ignores unrebutted, legally significant evidence.” In re Search

Warrant Issued June 13, 2019, 942 F.3d 159, 171 (4th Cir. 2019) (internal quotation marks

omitted).

                                                2
       We conclude that the district court abused its discretion in denying Hunter’s

compassionate release motion for two reasons. First, the district court erroneously stated

that the Government opposed Hunter’s motion. The Government did not oppose the

motion; rather, the Government deferred to the district court as to whether Hunter’s early

release was appropriate in light of his significant health problems. Second, the district

court’s ruling that Hunter still poses a danger to the community did not account for the

potentially lifelong physical limitations that Hunter will experience as a result of his aortic

dissection. Indeed, the district court failed to acknowledge that Hunter’s violent conduct

both inside and outside of prison—on which the court based its future dangerousness

ruling—occurred before he suffered the aortic dissection. Accordingly, we will vacate the

district court’s order and remand for further proceedings.

       On remand, the district court should also more thoroughly assess Hunter’s argument

concerning his particular susceptibility to serious illness should he contract COVID-19.

Although the district court acknowledged that Hunter’s compassionate release motion was

predicated in part on the COVID-19 pandemic, the court dismissed Hunter’s reliance on

the pandemic because he refused to be vaccinated. However, Hunter has represented on

appeal that he received the COVID-19 vaccine after the district court entered its order.

       We therefore vacate the district court’s order denying Hunter’s compassionate

release motion and remand for further proceedings. By this disposition, we express no

view as to the ultimate merits of Hunter’s compassionate release motion. We dispense




                                              3
with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            4